                                                                                Case 3:18-cv-01876-WHA Document 59 Filed 02/05/21 Page 1 of 3



                                                                          1
                                                                          2
                                                                          3                            IN THE UNITED STATES DISTRICT COURT
                                                                          4
                                                                                                    FOR THE NORTHERN DISTRICT OF CALIFORNIA
                                                                          5
                                                                          6
                                                                              PRINCE F. TSETSE,                                      No. C 18-1876 WHA (PR)
                                                                          7
                                                                                              Petitioner,                            ORDER GRANTING IN PART AND
                                                                          8                                                          DENYING IN PART MOTION TO
                                                                                v.                                                   DISMISS; GRANTING LEAVE TO
                                                                          9                                                          FILE EXCESS PAGES; TO SHOW
                                                                              ROBERT NEUSCHMID,                                      CAUSE
                                                                         10
                                                                                              Respondent.                            (Dkt. Nos. 52, 57)
                                                                         11                                                    /
United States District Court
                               For the Northern District of California




                                                                         12
                                                                                      Petitioner, a California prisoner proceeding pro se, filed this habeas petition under 28
                                                                         13
                                                                              U.S.C. § 2254 challenging his conviction in state court. The original petition claimed
                                                                         14
                                                                              ineffective assistance of counsel, and subsequently petitioner received a stay to exhaust two
                                                                         15
                                                                              additional claims of prosecutorial misconduct and actual innocence. He exhausted those two
                                                                         16
                                                                              claims in a failed habeas petition to the California Supreme Court, and then he renewed his
                                                                         17
                                                                              Second Amended Petition (“SAP”) here, which included his three exhausted claims.
                                                                         18
                                                                              Respondent was ordered to filing an answer or a motion to dismiss. He chose to file a motion to
                                                                         19
                                                                              dismiss, and petitioner filed an opposition. Respondent was ordered to file a reply brief twice,
                                                                         20
                                                                              but he did not do so (ECF Nos. 48 (“[R]espondent shall file a . . . reply”), 56 (“[R]espondent
                                                                         21
                                                                              shall file a reply . . . ”) (emphasis added)).
                                                                         22
                                                                                      Respondent moves to dismiss the two newly-added claims — prosecutorial misconduct
                                                                         23
                                                                              and actual innocence — as procedurally defaulted. A federal court will not review questions of
                                                                         24
                                                                              federal law decided by a state court if the decision also rests on a state law ground that is
                                                                         25
                                                                              independent of the federal question and adequate to support the judgment. Coleman v.
                                                                         26
                                                                              Thompson, 501 U.S. 722, 729-30 (1991). Petitioner exhausted these claims in a habeas petition
                                                                         27
                                                                              to the California Supreme Court, which denied the petition summarily with citations to In re
                                                                         28
                                                                              Dixon, 41 Cal. 2d 756, 264 P.2d 513 (Cal. 1953) (to bring a claim in a state habeas corpus
                                                                                Case 3:18-cv-01876-WHA Document 59 Filed 02/05/21 Page 2 of 3



                                                                          1   action a petitioner must first, if possible, have pursued the claims on direct appeal), and In re
                                                                          2   Lindley, 29 Cal. 2d 709 (Cal. 1947) (sufficiency of the evidence claims cannot be raised in a
                                                                          3   state habeas petition). The Dixon and Lindley rules are each adequate and independent state
                                                                          4   procedural rules barring federal habeas review. See Johnson v. Lee, 136 S. Ct. 1802, 1803-04
                                                                          5   (2016) (Dixon); Carter v. Giurbino, 385 F.3d 1194, 1198 (9th Cir. 2004) (Lindley).
                                                                          6          The California Supreme Court’s citations to Dixon and Lindley would ordinarily bar
                                                                          7   federal habeas review of petitioner’s prosecutorial misconduct and actual innocence claims, but
                                                                          8   petitioner argues — and respondent does not dispute — that two exceptions to the federal
                                                                          9   procedural default rule apply. The first exception applies when the petitioner demonstrates
                                                                         10   cause for the default and actual prejudice as a result of the alleged violation of federal law, and
                                                                         11   the second exception applies if failure to consider the claims will result in a fundamental
United States District Court
                               For the Northern District of California




                                                                         12   miscarriage of justice. Coleman, 501 U.S. at 750. Petitioner argues that there was cause for his
                                                                         13   default, namely appellate counsel refused his request to raise his claims of prosecutorial
                                                                         14   misconduct and actual innocence on direct appeal. See McClesky v. Zant, 499 U.S. 467, 493
                                                                         15   (1991) (ineffective assistance of counsel may constitute cause excusing procedural default). He
                                                                         16   also argues that prejudice arose from this default insofar as the claims would have succeeded on
                                                                         17   direct appeal. He further claims that he was actually innocent, which, if true, establishes both
                                                                         18   actual prejudice and a miscarriage of justice. See Schlup v. Delo, 513 U.S. 298, 327 (1995)
                                                                         19   (setting forth actual innocence exception to procedural default). Respondent has not disputed
                                                                         20   or addressed these arguments either in a reply brief or in the motion to dismiss. Because
                                                                         21   respondent does not dispute that these exceptions apply, petitioner’s claims are not dismissed on
                                                                         22   procedural default grounds.
                                                                         23          Respondent does correctly argue, however, that actual innocence is not an independent
                                                                         24   grounds for federal habeas relief. The United States Supreme Court has not recognized a free-
                                                                         25   standing claim of actual innocence as grounds for federal habeas relief for a non-capital
                                                                         26   petitioner. See Herrera v. Collins, 506 U.S. 390, 400 (1993); Carriger v. Stewart, 132 F.3d
                                                                         27   463, 476 (9th Cir. 1997) (en banc). While actual innocence warrants exemption from
                                                                         28
                                                                                                                               2
                                                                                Case 3:18-cv-01876-WHA Document 59 Filed 02/05/21 Page 3 of 3



                                                                          1   procedural default, petitioner cannot bring the claim as an independent claim for habeas relief.
                                                                          2          It is hereby ordered as follows:
                                                                          3          1. The motion to dismiss is GRANTED IN PART AND DENIED IN PART. Petitioner’s third
                                                                          4   claim based upon actual innocence is DISMISSED. Petitioner’s first two claims in the SAP
                                                                          5   remain.
                                                                          6          2. Petitioner’s motion for leave to file an oversized brief is GRANTED.
                                                                          7          3. Respondent shall file with the court and serve on petitioner, within sixty-three (63)
                                                                          8   days of the issuance of this order, an answer conforming in all respects to Rule 5 of the Rules
                                                                          9   Governing Section 2254 Cases, showing cause why a writ of habeas corpus should not be
                                                                         10   granted based on the two remaining claims in the SAP. In doing so, respondent shall file a new
                                                                         11   answer with a supporting memorandum that either replaces or supplements the memorandum
United States District Court
                               For the Northern District of California




                                                                         12   supporting the original answer. Respondent need not file new copies of previously submitted
                                                                         13   exhibits.
                                                                         14          If petitioner wishes to respond to the answer, he shall do so by filing a traverse with the
                                                                         15   court and serving it on respondent within twenty-eight days of the date the answer is filed.
                                                                         16   Petitioner shall indicate whether the traverse supplements or replaces the previously-filed
                                                                         17   traverse.
                                                                         18          IT IS SO ORDERED.
                                                                         19   Dated: February     5   , 2021.
                                                                                                                           WILLIAM ALSUP
                                                                         20                                                UNITED STATES DISTRICT JUDGE
                                                                         21
                                                                         22
                                                                         23
                                                                         24
                                                                         25
                                                                         26
                                                                         27
                                                                         28
                                                                                                                              3
